DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka (US 2012/0038685).
Regarding claim 1, Tanaka discloses display device comprising: 
a panel device (104, fig. 1) including a plurality of electrodes (122, fig. 20) to perform image display and touch detection (see 102 and 103 in fig. 1); 
5a hardware processor (200, fig. 1-2 and para. 36) that controls the panel device in a first mode for displaying first image data (para. 40 and fig. 4; wherein no failure is present), and controls the panel device in a second mode for displaying second image data in a case that an abnormality in display of the first image data is detected (para. 40 and fig. 4; wherein a failure is detected); and 
a memory (para. 37) that stores the second image data, wherein the hardware processor is configured to, in the first mode, 
10acquire the first image data from an external system (external system including 20 and 32-38 in fig. 2), 
display the first image data on the panel device (para. 40 and fig. 7A), 
calculate a touch position on the panel device based on a touch detection signal acquired from the panel device (para. 70 and 82 in fig. 16A), and 
output the touch position to the external system (see 82 in fig. 16A and para. 70; wherein touch inputs are communicated to the external devices), and 
15the hardware processor is configured to, in the second mode, 
read out the second image data from the memory (para. 40, 37), 
display the second image data (fig. 7B; including image data for display failure in para. 37) on the panel device in place of the first image data (fig. 7A), 
determine of a touch on the panel device based on a 20touch detection signal acquired from the panel device (para. 34, 39, 70; wherein the touch panel receives touch input, wherein e.g. the touch input is on the non-failure regions 70b in fig. 7C), and 
output, to the external system (including navigation device 32 in fig. 2), an execution command to execute predetermined processing in response to determining that the touch on the panel device is present (para. 34, 39, 70; wherein touch panel receives user input to control e.g. the car navigation device).
Regarding claim 2, Tanaka discloses 25wherein the second image data includes icon image data symbolizing the predetermined processing (see fig. 7B), and 
the hardware processor is configured to, in the second mode, 27P1030712US0_PPMA-20810-US: FINAL 
display the icon image data in a partial display region of the panel device (fig. 7B), and 
determine the of a touch based on the touch detection signal of an electrode corresponding to at least the partial display region among the 5plurality of electrodes (para. 70, 66).  
Regarding claim 3, Tanaka discloses wherein the hardware processor is configured to, in the second mode, acquire the touch detection signal from the electrode corresponding to the partial 10display region among the plurality of electrodes (para. 70, 66), and determine the of a touch based on the acquired touch detection signal (para. 70, 66).  
25Regarding claim 6, Tanaka discloses, wherein the plurality of electrodes include a first electrode (102, fig. 1; including pixel electrodes) used for the image display and a second electrode (103, fig. 1; including touch electrodes) used for the touch detection, the first and second electrodes being disposed independently of each other (fig. 1; wherein they are located on different layers).  
Regarding claim 7, Tanaka discloses wherein the hardware processor is configured to control the panel device in the second mode when the first image data is abnormal (fig. 7C) or when communication with the external system is abnormal (see failure in para. 40, 52).
Regarding claim 8, Tanaka discloses wherein 5 the external system includes a host device (206, fig. 1) and a peripheral appliance (213 in fig. 1), and the hardware processor is configured to output the execution command (e.g. touch input) to the host device in a case that the first image data is abnormal (para. 39- 40, wherein the navigation unit outputs and updates user input menus for the navigation unit based on touch input, further wherein user touch input is received while failure is present in the device).  
Regarding claims 9, Tanaka discloses 10wherein the external system includes a host device (203 in fig. 1) and a peripheral appliance (206, fig. 1), and the hardware processor is configured to output the execution command (e.g. touch input) to the peripheral appliance in a case that communication with the host device is abnormal (para. 39-40; wherein e.g. the navigation unit receives touch input to update the displayed navigation application while the image controller 20 is receiving failure detections regarding the area of the display for the TV receiver).    
Claim 10 is rejected for the same reasons as independent claim 1 above.15Claims 
Regarding claim 11, Tanaka discloses wherein 10the panel device and the hardware processor are installed in a vehicle (fig. 1 and fig. 3), and the external system is an onboard system of the vehicle (fig. 1 and fig. 3).
Regarding claim 12, Tanaka discloses wherein the hardware processor is configured to not output the execution command (e.g. touch input) to the external system (e.g. onboard system) in the first mode (para. 39; wherein e.g. the navigation unit is not being touched by the user, therefore touch inputs are not being sent to the navigation unit).
Regarding claim 13, Tanaka discloses wherein the hardware processor is configured to output the touch position to the host device in the first mode (fig. 7A and para. 39; wherein e.g. the navigation unit updates the displayed navigation application based on user touch during a non-failure event), and
the hardware processor is configured to output the execution command to the host device in the second mode (fig. 7B and para. 39; wherein e.g. the navigation unit updates the displayed navigation application based on user touch during a failure event).
Regarding claim 14, Tanaka discloses wherein the hardware processor is configured to output the touch position to the host device in the first mode (fig. 7A and para. 39; wherein e.g. the TV receiver unit updates the displayed TV application based on user touch during a non-failure event), and
the hardware processor is configured to output the execution command to the peripheral appliance in the second mode (fig. 7B and para. 39; wherein e.g. the navigation unit updates the displayed navigation application based on user touch during a failure event).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Mayumi (US 2021/0132764).
Regarding claim 4, Tanaka discloses wherein the hardware processor is 15configured to, in the second mode, select the touch detection signal of the electrode corresponding to the partial display region from among the acquired touch detection signals (para. 70, 66), and determine the of a touch based on the selected touch detection 20signal (para. 70, 66).  
Tanaka fails to disclose wherein touch detection is from each electrode.
Mayumi discloses to acquire the touch detection signal from each of the plurality of electrodes (para. 6, 10).
When the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to one of ordinary skill in the art to include the teachings Mayumi in the device of Tanaka. The motivation for doing so would have been to provide the ability to have in-cell type touch panel (Mayumi; para. 6). Wherein in-cell type touch panels have reduced thickness.
Regarding claim 5, Tanaka fails to disclose wherein plurality of electrodes are shared to perform the image display and the touch detection. 
Mayumi discloses wherein plurality of electrodes are shared to perform the image display and the touch detection (para. 6). 
When the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to one of ordinary skill in the art to include the teachings Mayumi in the device of Tanaka. The motivation for doing so would have been to provide the ability to have in-cell type touch panel (Mayumi; para. 6). Wherein in-cell type touch panels have reduced thickness.

Response to Arguments
Applicant's arguments filed 6/8/22 have been fully considered but they are not persuasive. Applicant argues that “Tanaka does not execute any touch detection and processing corresponding to a touch when a failure occurs”. The Office disagrees. Specifically, Tanaka discloses that during a failure event (e.g. see fig. 7C wherein failure 64 occurs on the display) touch detection and processing are still available on the remainder of the touch panel (para. 34, 39, 70; wherein the remainder of the screen not including the failure 64 is a functioning touch panel for receiving user input to control e.g. the navigation device). Further wherein touch operations are performed on the entirety of the display (para. 34, 39, 70).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN J MISHLER whose telephone number is (571)270-7251. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBIN J MISHLER/           Primary Examiner, Art Unit 2628